Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 1 of 15

RECEIVED

MAY 15 2019

IN THE UNITED STATES DISTRICT COURT
. URT
FOR THE SOUTHERN DISTRICT OF IOWA Enea ST FacT OF OWA

 

UNITED STATES OF AMERICA, ) Criminal No. 4:19-CR-00076

)

Vv. ) SUPERSEDING INDICTMENT

) T. 18 U.S.C. § 922(g)(3)
ARRION MARCUS WEST JR.; ) T. 18 U.S.C, § 924(a)(2)
ALBERT KELLY PRICE, ) T. 18 U.S.C. § 924(c)(1)(A)(a)
a/k/a Anthony Sutton; ) T. 18 U.S.C. § 924(d)
KENDALL ANDREW STREB; ) T. 18 U.S.C. § 1591(a)(1)
TOMMY TATE COLLINS; and ) T. 18 U.S.C. § 1591(b)(1)
ISAIAH DEVON PATTERSON, ) T. 18 U.S.C. § 1591(b)(2)

) T. 18 U.S.C. § 1594(d)

) T. 18 U.S.C. § 1594(e)

Defendants. ) T. 18 U.S.C. § 2422(b)

) T. 21 U.S.C. § 841(a)(1)

) T. 21 U.S.C, § 841(b)(1)(C)

) T. 21 ULS.C, § 853

) T. 21 U.S.C. § 859

) T. 28 U.S.C. § 2461(c)

THE GRAND JURY CHARGES:
COUNT 1

(Sex Trafficking of Children)

From in or about October 2018 and continuing until in or about November 2018, in the
Southern District of Iowa, the Defendant, ARRION MARCUS WEST J R., did knowingly, in and
affecting interstate commerce, recruit, entice, harbor, transport, provide, obtain, patronize, and
solicit Minor Victim B, knowing and in reckless disregard of the fact that Minor Victim B had not
attained the age of 18 years, and would be caused to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and 1591(b)(2).

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 2 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Sex Trafficking of Children and by Force, Fraud, and Coercion)

From in or about January 2018 and continuing until on or about March 30, 2018, in the
Southern District of Iowa, the Defendant, ARRION MARCUS WEST JR., did knowingly, in and
affecting interstate commerce, recruit, entice, harbor, transport, provide, obtain, patronize, and
solicit Minor Victim D, knowing and in reckless disregard of the fact that Minor Victim D had not
attained the age of 18 years, and would be caused to engage in a commercial sex act, and knowing
and in reckless disregard of the fact that means of force, threats of force, fraud, coercion, and a
combination of these means would be used to cause Minor Victim D to engage in a commercial
sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1), 1591(b)(1), and

1591(b)(2).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Coercion and Enticement of a Minor)

From in or in or about January 2018 and continuing until on or about March 30, 2018, in
the Southern District of Iowa, the Defendant, ARRION MARCUS WEST J R., did use any facility
of interstate and foreign commerce to knowingly persuade, induce, entice, and coerce Minor
Victim D, an individual who had not attained the age of 18 years, to engage in any sexual activity
for which any person could be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2422(b).

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 3 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Distribution to Person Under Age Twenty-One)

From in or about January 2018 and continuing until on or about March 30, 2018, in the
Southern District of Iowa, the Defendant, ARRION MARCUS WEST JR., a person at least
eighteen years of age, knowingly and intentionally distributed a mixture and substance containing
a detectable amount of marijuana, a Schedule I controlled substance, to a person under twenty-one
years of age (Minor Victim D).

This is a violation of Title 21, United States Code, Sections 841(a)(1) and 859.

THE GRAND JURY FURTHER CHARGES:

COUNT 5
(Sex Trafficking of Children and by Force, Fraud, and Coercion)

On or about December 29, 2018, in the Southern District of Iowa, the Defendant, ALBERT
KELLY PRICE a/k/a Anthony Sutton, did knowingly, in and affecting interstate commerce,
recruit, entice, obtain, patronize, and solicit Minor Victim A, knowing and in reckless disregard of
the fact that Minor Victim A had not attained the age of 18 years, and would be caused to engage
in a commercial sex act, and knowing and in reckless disregard of the fact that means of force,
threats of force, fraud, coercion, and a combination of these means would be used to cause Minor
Victim A to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1), 1591(b)(1), and

1591(b)(2).

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 4 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(Sex Trafficking of Children and by Force, Fraud, and Coercion)

From in or about February 2018 and continuing until in or about February 2019, in the
Southern District of Iowa, the Defendant, ALBERT KELLY PRICE a/k/a Anthony Sutton, did
knowingly, in and affecting interstate commerce, recruit, entice, harbor, transport, obtain,
patronize, and solicit Minor Victim B, in reckless disregard of the fact, and after having a
reasonable opportunity to observe Minor Victim B, that Minor Victim B had not attained the age
of 18 years, and would be caused to engage in a commercial sex act, and knowing and in reckless
disregard of the fact that means of force, threats of force, fraud, coercion, and a combination of
these means would be used to cause Minor Victim B to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1), 1591(b)(1), and

1591(b)(2).

THE GRAND JURY FURTHER CHARGES:

COUNT 7
(Coercion and Enticement of a Minor)

From in or about February 2018 and continuing until in or about F ebruary 2019, in the
Southern District of Iowa, the Defendant, ALBERT KELLY PRICE a/k/a Anthony Sutton, did use
any facility of interstate and foreign commerce to knowingly persuade, induce, entice, and coerce
Minor Victim B, an individual who had not attained the age of 18 years, to engage in any sexual
activity for which any person could be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2422(b).

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 5 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 8
(Distribution to Person Under Age Twenty-One)

From in or about February 2018 and continuing until in or about F ebruary 2019, in the
Southern District of Iowa, the Defendant, ALBERT KELLY PRICE a/k/a Anthony Sutton, a
person at least eighteen years of age, knowingly and intentionally distributed a mixture and
substance containing a detectable amount of marijuana, a Schedule I controlled substance, to a
person under twenty-one years of age (Minor Victim B).

This is a violation of Title 21, United States Code, Sections 841(a)(1) and 859.

THE GRAND JURY FURTHER CHARGES:

COUNT 9
(Sex Trafficking of Children and by Force, Fraud, and Coercion)

From in or about January 2019 and continuing until in or about February 2019, in the
Southern District of Iowa, the Defendant, ALBERT KELLY PRICE a/k/a Anthony Sutton, did
knowingly, in and affecting interstate commerce, recruit, entice, harbor, transport, obtain,
patronize, and solicit Minor Victim C, in reckless disregard of the fact, and after having a
reasonable opportunity to observe Minor Victim C, that Minor Victim C had not attained the age
of 18 years, and would be caused to engage in a commercial sex act, and knowing and in reckless
disregard of the fact that means of force, threats of force, fraud, coercion, and a combination of
these means would be used to cause Minor Victim C to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1), 1591(b)(1), and

1591(b)(2).

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 6 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 10
(Coercion and Enticement of a Minor)

From in or about January 2019 and continuing until in or about February 2019, in the
Southern District of lowa, the Defendant, ALBERT KELLY PRICE a/k/a Anthony Sutton, did use
any facility of interstate and foreign commerce to knowingly persuade, induce, entice, and coerce
Minor Victim C, an individual who had not attained the age of 18 years, to engage in any sexual
activity for which any person could be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2422(b).

THE GRAND JURY FURTHER CHARGES:

COUNT 11
(Distribution to Person Under Age Twenty-One)

From in or about January 2019 and continuing until in or about February 2019, in the
Southern District of Jowa, the Defendant, ALBERT KELLY PRICE a/k/a Anthony Sutton, a
person at least eighteen years of age, knowingly and intentionally distributed a mixture and
substance containing a detectable amount of marijuana, a Schedule I controlled substance, to a
person under twenty-one years of age (Minor Victim C).

This is a violation of Title 21, United States Code, Sections 841(a)(1) and 859.

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 7 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 12
(Sex Trafficking of Children)

On or about December 29, 2018, in the Southern District of lowa, the Defendant,
KENDALL ANDREW STREB, did knowingly, in and affecting interstate commerce, recruit,
entice, harbor, obtain, patronize, and solicit Minor Victim A, knowing and in reckless disregard of
the fact that Minor Victim A had not attained the age of 18 years, and would be caused to engage
in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and 1591 (b)(2).

THE GRAND JURY FURTHER CHARGES:

COUNT 13
(Distribution to Person Under Age Twenty-One)

On or about December 29, 2018, in the Southern District of Iowa, the Defendant,
KENDALL ANDREW STREB, a person at least eighteen years of age, knowingly and
intentionally distributed a mixture and substance containing a detectable amount of
methamphetamine, a Schedule I controlled substance, to a person under twenty-one years of age
(Minor Victim A).

This is a violation of Title 21, United States Code, Sections 841(a)(1) and 859.

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 8 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 14
(Sex Trafficking of Children)

From in or about February 2018 and continuing until in or about February 2019, in the
Southern District of Iowa, the Defendant, KENDALL ANDREW STREB, did knowingly, in and
affecting interstate commerce, recruit, entice, harbor, transport, obtain, patronize, and solicit Minor
Victim B, in reckless disregard of the fact, and after having a reasonable opportunity to observe
Minor Victim B, that Minor Victim B had not attained the age of 18 years, and would be caused

to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and 1591(b)(2).

THE GRAND JURY FURTHER CHARGES:

COUNT 15
(Coercion and Enticement of a Minor)

From in or about November 2018 and continuing until in or about February 2019, in the
Southern District of Iowa, the Defendant, KENDALL ANDREW STREB, did use any facility of
interstate and foreign commerce to knowingly persuade, induce, entice, and coerce Minor Victim
B, an individual who had not attained the age of 18 years, to engage in any sexual activity for
which any person could be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2422(b).

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 9 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 16
(Distribution to Person Under Age Twenty-One)

From in or about November 2018 and continuing until in or about February 2019, in the
Southern District of Iowa, the Defendant, KENDALL ANDREW STREB, a person at least
eighteen years of age, knowingly and intentionally distributed a mixture and substance containing
a detectable amount of methamphetamine, a Schedule II controlled substance, to a person under
twenty-one years of age (Minor Victim B).

This is a violation of Title 21, United States Code, Sections 841(a)(1) and 859.

THE GRAND JURY FURTHER CHARGES:

COUNT 17
(Possession with Intent to Distribute Methamphetamine)

On or about March 26, 2019, in the Southern District of Iowa, the defendant, KENDALL
ANDREW STREB, did knowingly and intentionally possess with intent to distribute a mixture
and substance containing methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(C).

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 10 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 18
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about March 26, 2019, in the Southern District of Iowa, the defendant, KENDALL
ANDREW STREB, did knowingly possess firearms, that is, a loaded Taurus Model PT709 Slim,
9mm pistol, bearing serial number TJR73973; and a Ruger Model LC9S, 9mm pistol, bearing
serial number 452-86001, in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, possession with intent to distribute
methamphetamine, as alleged in Count 17 of this Indictment.

This is a violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

THE GRAND JURY FURTHER CHARGES:

COUNT 19
(Unlawful User in Possession of a Firearm)

On or about March 26, 2019, in the Southern District of Iowa, the defendant, KENDALL
ANDREW STREB, in and affecting interstate commerce, did possess a firearm, to wit: a loaded
Taurus Model PT709 Slim, 9mm pistol, bearing serial number TJR73973; and a Ruger Model
LC9S, 9mm pistol, bearing serial number 452-86001, being an unlawful user of a controlled
substance as defined in Title 21, United States Code, Section 802, and did so knowingly.

This is a violation of Title 18, United States Code, Section 922(g)(3) and 924(a)(2).

10

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 11 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 20
(Sex Trafficking of Children)

From in or about January 2018 and continuing until in or about February 2019, in the
Southern District of Iowa and elsewhere, the Defendant, TOMMY TATE COLLINS, did
knowingly, in and affecting interstate commerce, recruit, entice, harbor, transport, obtain,
patronize, and solicit Minor Victim B, knowing, in reckless disregard of the fact, and after having
a reasonable opportunity to observe that Minor Victim B had not attained the age of 18 years, and

would be caused to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and L391. (jez).

THE GRAND JURY FURTHER CHARGES:

COUNT 21
(Coercion and Enticement of a Minor)

From in or about January 2018 and continuing until in or about February 2019, in the
Southern District of lowa and elsewhere, the Defendant, TOMMY TATE COLLINS, did use any
facility of interstate and foreign commerce to knowingly persuade, induce, entice, and coerce
Minor Victim B, an individual who had not attained the age of 18 years, to engage in any sexual
activity for which any person could be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2422(b).

1]

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 12 of 15

THE GRAND JURY FURTHER CHARGES:

COUNT 22
(Distribution to Person Under Age Twenty-One)

From in or about January 2018 and continuing until in or about February 2019, in the
Southern District of Iowa and elsewhere, the Defendant, TOMMY TATE COLLINS, a person at
least eighteen years of age, knowingly and intentionally distributed a mixture and substance
containing a detectable amount of marijuana, a Schedule I controlled substance, and a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance, to a
person under twenty-one years of age (Minor Victim B).

This is a violation of Title 21, United States Code, Sections 841(a)( 1) and 859.

THE GRAND JURY FURTHER CHARGES:

COUNT 23
(Sex Trafficking of Children)

From in or about October 2018 and continuing until in or about February 2019, in the
Southern District of Iowa and elsewhere, the Defendant, ISAIAH DEVON PATTERSON, did
knowingly, in and affecting interstate commerce, recruit, entice, and advertise Minor Victim B,
knowing that Minor Victim B had not attained the age of 18 years, and would be caused to engage

in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and 13591(b)(2).

12

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 13 of 15

THE GRAND JURY FINDS:

NOTICE OF FORFEITURE

The allegations contained in Counts | through 23 of this Superseding Indictment are hereby
re-alleged and incorporated by reference for the purpose of alleging forfeiture, pursuant to the
provisions of Title 21, United States Code, Section 853.

Pursuant to Title 21, United States Code, Section 853, upon conviction of an offense in
violation of Title 21, United States Code, as set forth in Counts 13, 16, and/or 17 of this
Superseding Indictment, the defendant, KENDALL ANDREW STREB, shall forfeit to the United
States of America any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of an offense alleged in Counts 13, 16, and/or 17 listed above in this
Superseding Indictment; and any property used, or intended to be used, in any manner or part, to
commit or facilitate the commission of an offense alleged in the Counts listed above in this
Superseding Indictment. This property includes approximately $1,414 in U.S. currency seized
from the person of KENDALL ANDREW STREB, on or about April 19, 2019.

Pursuant to Title 21, United States Code, Section 853, upon conviction of an offense in
violation of Title 21, United States Code, as set forth in Count 22 of this Superseding Indictment,
the defendant, TOMMY TATE COLLINS, shall forfeit to the United States of America any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of
an offense alleged in Count 22 listed above in this Superseding Indictment; and any property used,
or intended to be used, in any manner or part, to commit or facilitate the commission of an offense
alleged in the Counts listed above in this Superseding Indictment. This property includes
approximately $2,737.21 in U.S. currency seized from the person of TOMMY TATE COLLINS,

on or about April 19, 2019.

13

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 14 of 15

Pursuant to Title 21, United States Code, Section 853, upon conviction of an offense in
violation of Title 21, United States Code, as set forth in Counts 8 and/or 11 of this Superseding
Indictment, the defendant, ALBERT KELLY PRICE a/k/a Anthony Sutton, shall forfeit to the
United States of America any property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of an offense alleged in Counts 8 and/or 11 listed above in this
Superseding Indictment; and any property used, or intended to be used, in any manner or part, to
commit or facilitate the commission of an offense alleged in the Counts listed above in this
Superseding Indictment. This property includes approximately $1,761 in U.S. currency seized
from the person of ALBERT KELLY PRICE a/k/a Anthony Sutton, on or about April 8, 2019.

Upon conviction for the offenses alleged in Counts 18 and/or 19 of this Superseding
Indictment, the defendant, KENDALL ANDREW STREB, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section
2461(c), the firearms and ammunition involved in the commission of said offense.

If the defendant, ALBERT KELLY PRICE a/k/a Anthony Sutton, is convicted of the
offense alleged in either of Counts 5 or 6 of this Superseding Indictment, the defendant shall forfeit
to the United States his interest in the following property:

a. Any property, real or personal, used or intended to be used to commit or to promote
the commission of such offense, including but not limited to a 2002 Chevrolet
Express Van (VIN 1GBFG15W421143401) and approximately $1,761 in U.S.
currency seized from the person of ALBERT KELLY PRICE a/k/a Anthony Sutton
on or about April 8, 2019.
This is pursuant to Title 18, United States Code, Section 1594(d) and 1594(e).
If the defendant, KENDALL ANDREW STREB, is convicted of the offense alleged in
either of Counts 12 or 14 of this Superseding Indictment, the defendant shall forfeit to the United

States his interest in the following property:

14

 
Case 4:19-cr-00076-SMR-CFB Document 36 Filed 05/15/19 Page 15 of 15

a, Any property, real or personal, used or intended to be used to commit or to promote
the commission of such offense, including but not limited to a 2017 GMC Canyon
Truck (VIN 1GTG6CEN3H1176047) and approximately $1,414 in U.S. currency
seized from the person of KENDALL ANDREW STREB on or about April 19,
2019.

This is pursuant to Title 18, United States Code, Section 1594(d) and 1594(e).
If the defendant, TOMMY TATE COLLINS, is convicted of the offense alleged in Count
20 of this Superseding Indictment, the defendant shall forfeit to the United States his interest in
the following property:
a. Any property, real or personal, used or intended to be used to commit or to promote
the commission of such offense, including but not limited to $2,737.21 in U.S.
currency seized from the person of TOMMY TATE COLLINS on or about April
19, 2019.

This is pursuant to Title 18, United States Code, Section 1594(d) and 1594(e).

A TRUE BILL.

FOREPERSON

Marc Krickbaum
United Sfates Attorney

 

By: /s/
Virginia M. Bruner
Kristin M. Herrera
Assistant United States Attorneys

 

15

 
